Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 5 May 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 5 May 1823
				
				Being better to day my dear Charles I hasten to write to you fearful if I delay that a Chill and another attack of fever should prevent me and deprive you of hearing how George comes on—We are at present very anxious on account of a violent spasmodic affection of the muscles which are very considerably contracted and make it impossible to straighten the arm—he moves the fingers but cannot hold any thing and there is some play in the wrist—As I never saw any thing of the kind before I am perhaps alarmed without sufficient cause but Dr Huntt intimated yesterday apprehension that the joint might remain stiff John can ask Dr. Warren and let me know if there is any danger and what to do to prevent it—I have been so sick it has been impossible for me to go out to the parties given to Mrs. Hersants but there has been little or nothing done in that way as you can scarcely collect dancers enough to make two Cotillions—Mr & Madame de Bresson are now in Boston on a visit and I understand are much pleased with the place—They will I hope receive attention and they propose to go out to see your Grandfather to whom they have a Letter.—Mr. Marston writes that the old Gentleman loses his strength rapidly—have you noticed that he is weaker than he was?Your father will let you learn Italian if you wish it but he is afraid it my take too much time from more serious studies—As to the petition about the Books your father says you must send him a list and he will indulge you under certain limits—This you ought to be very grateful for as it is an indulgence which few boys or men of your age could expect—I am so confident that you will use every effort towards improvement that I do  not mind a word you say for indeed I would not have so bad an opinion as to suppose you would return evil for constant and unwearied goodGod Bless you my dear Boy if you wish to spare my old and weak eyes pray write more distinctly—Your writing is much too small
				
					L. C. A.
				
				
			